 

Exhibit 10.17

KEARNY BANK

OFFICER CHANGE IN CONTROL SEVERANCE PAY PLAN

A.

Purpose.

The primary purpose of the Kearny Bank Officer Change in Control Severance Pay
Plan (the “Plan”) is to ensure the successful continuation of the business of
Kearny Bank (the “Bank”) and the fair and equitable treatment of the Bank’s
officers following a Change in Control (as defined below).

B.

Covered Employees.

Subject to paragraph C below, any active employee of the Bank who is classified
as an “officer” with at least one year of service as of his or her termination
date shall be eligible to receive a Change in Control Severance Benefit (as
defined below) if, within the period beginning on the effective date of a Change
in Control and ending on the first anniversary of such date, (i) the officer’s
employment with the Bank is involuntarily terminated or (ii) the officer
terminates employment with the Bank voluntarily after being offered continued
employment in a position that is not a Comparable Position (as defined
below).  For purposes of this Plan, an “employee” shall include any individual
receiving remuneration from the Bank as an employee, which remuneration is
reported on Form W-2, Wage and Tax Statement.  An “officer” shall mean an
employee of the Bank who has been named an officer of the Bank with a title of
not less than Assistant Vice President, Assistant Secretary, etc.

C.

Limitations on Eligibility for Change in Control Severance Benefits or
Management Restructuring Benefits.

 

(1)

No officer shall be eligible for a Change in Control Severance Benefit if (a)
his or her employment is terminated for “Cause,” (b) he or she is offered a
Comparable Position and declines to accept such position, or (c) the officer is,
at the time of termination of employment, a party to an individual employment
agreement or change in control agreement with the Bank and/or Kearny Financial
Corp. (the “Company”).

 

(2)

For purposes of this Plan, a termination of employment for “Cause” shall include
termination because of the officer’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of the Plan.

 

(3)

For purposes of this Plan, a “Comparable Position” shall mean a position that
would (a) provide the officer with base compensation and benefits that are
comparable in the aggregate to those provided to the officer prior to the Change
in Control; (b) provide the officer with an opportunity for variable bonus
compensation that is comparable to the opportunity provided to the officer prior
to the Change in Control; (c) be in a location that would not require the
officer to increase his or her daily one way commuting distance by more than
twenty-five (25) miles as compared to the officer’s commuting distance
immediately prior to the Change in Control; and (d) have job skill requirements
and duties that are comparable to the requirements and duties of the position
held by the officer prior to the Change in Control.

D.

Definitions of Change in Control.

For purposes of this Plan, a “Change in Control” means any of the following
events:

 

(1)

Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another Bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

(2)

Acquisition of Significant Share Ownership:  A person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s or the Bank’s voting securities; provided, however, this clause (2)
shall not apply to beneficial ownership of the Company’s or the Bank’s voting
shares held in a fiduciary capacity by an entity of which the Company directly
or indirectly beneficially owns 50% or more of its outstanding voting
securities;

 

--------------------------------------------------------------------------------

 

 

(3)

Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or

 

(4)

Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

E.

Determination of the Change in Control Severance Benefit.

 

(1)

The Change in Control Severance Benefit payable to an eligible officer under
this Plan shall be determined under the following schedule:

 

(a)

An eligible officer shall receive a Change in Control Severance Benefit equal to
the product of (i) the officer’s years of credited service from his or her hire
date (including partial years) through the termination date and (ii) an amount
equal to one month of the officer’s Base Compensation (as defined below).  A
“year of credited service” shall mean each twelve (12)-month period of service
following an officer’s hire date determined without regard the number of hours
worked during such period(s), provided, however, that upon the written
resolution of the Compensation Committee (which may take into consideration
recommendations by the Chief Executive Officer of the Company or the Bank), an
eligible officer may be credited with additional years of credited service
hereunder in order to increase the Severance Benefit payable to such
person.  The minimum payment to an eligible officer under this paragraph shall
be an amount equal to six (6) months of Base Compensation and the maximum
payment to an eligible officer shall be an amount equal to eighteen (18) months
of Base Compensation.

 

(b)

The Change in Control Severance Benefit shall be paid in a lump sum not later
than five (5) business days after the date of the officer’s termination of
employment.

 

(2)

For purpose of determinations under this paragraph E, “Base Compensation” shall
mean:

 

(a)

For salaried officers, the officer’s annual base salary at the rate in effect on
his or her termination date or, if greater, the rate in effect on the date
immediately preceding the Change in Control.

 

(b)

For officers whose compensation is determined in whole or in part on the basis
of commission income, the officer’s base salary at termination (or, if greater,
the officer’s base salary on the date immediately preceding the effective date
of the Change in Control), if any, plus the commissions earned by the officer in
the twelve (12) full calendar months preceding his or her termination date (or,
if greater, the commissions earned in the twelve (12) full calendar months
immediately preceding the effective date of the Change in Control).

 

(c)

For hourly officers, the officer’s total hourly wages for the twelve (12) full
calendar months preceding his or her termination date or, if greater, the twelve
(12) full calendar months preceding the effective date of the Change in Control.

 

(3)

Notwithstanding the foregoing, in the event the party that enters into the
merger or change in control transaction with the Bank or the Company (the
“Acquiror”) sponsors a severance pay plan, then the eligible officer will
receive the greater of the benefit described above or the severance benefits of
the Acquiror, whichever is greater.

F.

Withholding.

All payments will be subject to customary withholding for federal, state and
local tax purposes.

G.

Parachute Payment.

Notwithstanding anything in this Plan to the contrary, if a Change in Control
Severance Benefit to an officer who is a “Disqualified Individual” shall be in
an amount which includes an “Excess Parachute Payment,” taking into account
payments under this Plan and otherwise, the benefit payable under this Plan
shall be reduced to the maximum amount which does not include an Excess
Parachute Payment.  The terms “Disqualified Individual” and “Excess Parachute
Payment” shall have the same meanings as under Section 280G of the Internal
Revenue Code of 1986, as amended, or any successor provision thereto.

H.

Administration.

The Plan is administered by the Board of Directors, which shall have the
discretion to interpret the terms of the Plan and to make all determinations
about eligibility and payment of benefits.  All decisions of the Board of
Directors, any action taken by the

2

--------------------------------------------------------------------------------

 

Board of Directors with respect to the Plan and within the powers granted to the
Board of Directors under the Plan, and any interpretation by the Board of
Directors of any term or condition of the Plan, are conclusive and binding on
all persons, and will be given the maximum possible deference allowed by
law.  The Board of Directors may delegate and reallocate any authority and
responsibility with respect to the Plan.

I.

Source of Payments.

Unless otherwise determined by the Board of Directors, all payments and benefits
provided under this Agreement shall be paid solely by the Bank or its
successors.  Notwithstanding anything in this Agreement to the contrary, no
provision of this Agreement shall be construed so as to result in the
duplication of any payment or benefit.

J.

Inalienability.

In no event may any officer sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan.  At no time will any such right
or interest be subject to the claims of creditors, nor liable to attachment,
execution or other legal process.

K.

Governing Law.

The provisions of the Plan will be construed, administered and enforced in
accordance with the laws of the State of New Jersey, except to the extent that
federal law applies.

L.

Severability.

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.

M.

No Employment Rights.

Neither the establishment nor the terms of this Plan shall be held or construed
to confer upon any employee the right to a continuation of employment by the
Bank, nor constitute a contract of employment, express or implied.  The Bank
reserves the right to dismiss or otherwise deal with any employee to the same
extent and on the same basis as though this Plan had not been adopted.  Nothing
in this Plan is intended to alter the at-will status of the Bank’s employees, it
being understood that, except to the extent otherwise expressly set forth to the
contrary in an individual employment-related agreement, the employment of any
employee may be terminated at any time by either the Bank or the employee with
or without cause.

N.

Amendment and Termination.

The Plan may be terminated or amended in any respect by resolution adopted by a
majority of the Board of Directors, unless a Change in Control has previously
occurred.  If a Change in Control occurs, the Plan no longer shall be subject to
amendment, change, substitution, deletion, revocation or termination in any
respect whatsoever.  The form of any proper amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Bank, certifying that the amendment or termination has been approved by the
Board of Directors.  A proper amendment of the Plan automatically shall effect a
corresponding amendment to each Participant’s rights hereunder.  A proper
termination of the Plan automatically shall effect a termination of all
employees’ rights and benefits hereunder.  This Plan supersedes in its entirely
the Kearny Federal Savings Bank Officer Change in Control Severance Pay Plan
that was adopted effective as of January 1, 2009.

O.

Required Provisions.

 

(1)

In the event any of the provisions of this paragraph O are in conflict with the
terms of this Plan, this paragraph O shall prevail.

 

(2)

Any payments made to employees pursuant to this Plan, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. §1828(k) and FDIC
regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

 

(3)

Notwithstanding anything else in this Plan to the contrary, an employee’s
employment shall not be deemed to have been terminated unless and until the
employee has a Separation from Service within the meaning of Code Section
409A.  For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and the employee reasonably anticipate that either no
further services will be performed by the employee after the date of termination
(whether as an

3

--------------------------------------------------------------------------------

 

 

employee or as an independent contractor) or the level of further services
performed is less than fifty (50) percent of the average level of bona fide
services in the thirty-six (36) months immediately preceding the
termination.  For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).

 

(4)

Notwithstanding the foregoing, if an employee is a “specified employee” (i.e., a
“key employee” of a publicly traded company within the meaning of Section 409A
of the Code and the final regulations issued thereunder) and any payment under
this Plan is triggered due to the executive’s Separation from Service, then
solely to the extent necessary to avoid penalties under Section 409A of the
Code, no payment shall be made during the first six (6) months following
employee’s Separation from Service.  Rather, any payment which would otherwise
be paid to the employee during such period shall be accumulated and paid to the
employee in a lump sum on the first day of the seventh month following such
Separation from Service.  All subsequent payments shall be paid in the manner
specified in this Plan.

P.

Claims Procedures and Arbitration.

 

(1)

In the event that benefits under this Plan are not paid to the employee and such
employee (or former employee) feels entitled to receive such benefits, then a
written claim must be made to the Board of Directors within sixty (60) days from
the date payments are refused. The Board of Directors shall review the written
claim and, if the claim is denied, in whole or in part, they shall provide in
writing, within thirty (30) days of receipt of such claim, their specific
reasons for such denial, reference to the provisions of this Plan upon which the
denial is based, and any additional material or information necessary to perfect
the claim. Such writing by the Board of Directors shall further indicate the
additional steps which must be undertaken by the employee or former employee if
an additional review of the claim denial is desired.

 

(2)

If the employee or former employee desires a second review, he or she shall
notify the Board of Directors in writing within thirty (30) days of the first
claim denial. The employee or former employee may review this Plan or any
documents relating thereto and submit any issues and comments, in writing, they
may feel appropriate. In its sole discretion, the Board of Directors shall then
review the second claim and provide a written decision within thirty (30) days
of receipt of such claim. This decision shall state the specific reasons for the
decision and shall include reference to specific provisions of this Plan upon
which the decision is based.

 

(3)

If claimants continue to dispute the benefit denial based upon completed
performance of this Plan or the meaning and effect of the terms and conditions
thereof, it shall be settled by arbitration administered by the AAA under its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

Q.

Successors.

The provisions of this Plan shall bind and inure to the benefit of the Bank and
its successors and assigns.  The term “successors” as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Bank, and successors of any such corporation or other
business entity.

[signature page follows]

4

--------------------------------------------------------------------------------

 

This plan has been approved and adopted by the Board of Directors of the Bank
and is effective as of May 18, 2015.

 

 

KEARNY BANK

 

 

 

 

 

By:

 

/s/ Craig L. Montanaro

 

 

 

Its President and Chief Executive Officer

 

5